988 F.2d 121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward P. REDDECK, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-50746.

Ninth Circuit.
Submitted March 5, 1993.*Decided March 10, 1993.
Appeal from the United States District Court for the Central District of California, No. CR 77-0863-R-1;  Manuel L. Real, Chief Judge, Presiding.
C.D.Cal.
APPEAL DISMISSED.
Before D.W. NELSON, WIGGINS and LEAVY, Circuit Judges.

ORDER

1
Reddeck filed a petition for a writ of error coram nobis in the United States District Court for the Central District of California.   Judge Byrne's order stated:

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
PETITION OF EDWARD P. REDDECK:
CR 77-863-R
ORDER DENYING WRIT OF ERROR CORAM NOBIS

2
The Court has reviewed Petitioner's Writ of Error Coram Nobis and will deem that pages 36-38 as a motion for the recusal of Chief Judge Real.   The Court finds that there is neither a legal nor factual basis for Petitioner's motion and, thus, the motion to disqualify Chief Judge Real is DENIED.


3
	DATED:  Oct. 16, 1991
-------- /s/Wm. Matthew Byrne, Jr.
--------Wm. Matthew Byrne, Jr.
--------United States District Judge


4
The body of this order neither grants nor denies the writ of error coram nobis.


5
Reddeck's notice of appeal reads as follows:

United States District Court
Central District of California
File Number is 77-863-R
Petition of Edward P. Reddeck:
NOTICE OF APPEAL AS OF RIGHT

6
Notice is hereby given that Petitioner, Edward P. Reddeck, hereby appeals to the United States Court of Appeals for the Ninth Circuit from the Order Denying motion to disqualify and recluse [sic] Chief Judge Real entered in this action on the 16 of October 1991.

Dated this 25 day of October, 1991

7
/s/ Edward Reddeck

Edward P. Reddeck

8
We do not have jurisdiction over this appeal.   The denial of a motion to disqualify is not a final, appealable order.   United States v. State of Washington, 573 F.2d 1121, 1122 (9th Cir.1978).   Since the district court's ruling on the motion was not a final order under 28 U.S.C. § 1291 nor an order certified under 28 U.S.C. § 1292(b), this appeal is


9
DISMISSED.



*
 This case is appropriate for submission on the briefs and without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34-4